In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00015-CR


                          ZACHARY RIDGWAY, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 272nd District Court
                                    Brazos County, Texas
           Trial Court No. 06-06021-CRF-272, Honorable Travis B. Bryan, Presiding

                                     March 16, 2015

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


        Appellant, Zachary Ridgway, appealed a judgment revoking his community

supervision for the offense of manufacture and delivery of a controlled substance in an

amount of four or more grams but less than 200 grams, and sentence of confinement

for a period of five years in the Institutional Division of the Texas Department of Criminal

Justice. Appellant’s counsel filed appellant’s Motion to Dismiss Appeal on March 12,

2015.
       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant=s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.




                                                 Mackey K. Hancock
                                                     Justice

Do not publish.




                                            2